        Case 2:17-cv-00284-NIQA Document 11 Filed 01/13/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BENJAMIN AARON BREWER                          :
     Plaintiff                                 :
                                               :
       v.                                      :     CIVIL ACTION NO. 17-CV-284
                                               :
THE CITY OF PHILADELPHIA, et al.               :
     Defendants                                :

                                         ORDER

       AND NOW, this 13th day of January, 2021, upon consideration of Plaintiff Benjamin

Aaron Brewer’s Amended Complaint (ECF No. 4), it is hereby ORDERED that the Amended

Complaint is DISMISSED WITH PREJUDICE for failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) for the reasons stated in the Court’s Memorandum.

       The Clerk of Court is DIRECTED to close this case.



                                           BY THE COURT:


                                           /s/ Nitza I. Quiñones Alejandro
                                           NITZA I. QUIÑONES ALEJANDRO
                                           Judge, United States District Court
